United States Court of Appeals
                        FOR THE EIGHTH CIRCUIT
                             ___________

                             No. 96-3005
                             ___________

United States of America,         *
                                  *
          Appellee,               *
                                  * Appeal from the United States
     v.                           * District Court for the
                                  * Western District of Missouri.
Joseph A. May,                    *
                                  *        [UNPUBLISHED]
          Appellant.              *
                             ___________

                    Submitted:   March 6, 1997

                        Filed:   March 21, 1997
                             ___________

Before LOKEN, HANSEN, and MURPHY, Circuit Judges.
                           ___________


PER CURIAM.


     After Joseph A. May pleaded guilty to criminal tax charges in
violation of 26 U.S.C. § 7203, the district court ordered him to
pay costs of prosecution, including the fees of two mental-health
professionals who had examined May to determine his competency to
stand trial.     May appealed, arguing that the assessed costs were
unreasonable and he was financially unable to pay.      We remanded
because the government initially paid the doctors, casting doubt on
their status and the thoroughness of the court approval required
under Federal Rule of Evidence 706.   We directed the district court
to review the experts' invoices with careful scrutiny and to order
May to pay costs of prosecution, including whatever court-appointed
expert fees the court approved and taking into account May's
financial ability to pay.   See United States v. May, 67 F.3d 706
(8th Cir. 1995).




                                -2-
     On remand, the district court1 conducted a lengthy hearing,
following which it concluded that the doctors were in fact court-
appointed experts, that their fees were reasonable with one rather
minor exception, and that May had the financial ability to pay
costs of prosecution.      On appeal, May argues that neither doctor
was entitled to compensation as a court-appointed expert because
one never was formally appointed, both functioned as prosecution
witnesses,    and   the   government     usurped   the   court's   power   by
prematurely paying them.      After careful review of the record, we
conclude that the district court properly construed our prior
opinion, thoroughly explored the issues that prompted us to remand,
and did not clearly err in its findings of fact nor abuse its
discretion in awarding costs of prosecution in the amount of
$15,663.50.   Accordingly, we affirm.


     A true copy.


          Attest:


                CLERK, U. S. COURT OF APPEALS, EIGHTH CIRCUIT.




     1
      The HONORABLE D. BROOK BARTLETT, Chief Judge of the United
States District for the Western District of Missouri.

                                   -3-